Lord, J.
The notice to the city in this case was so like that of Larkin v. Boston, 128 Mass. 521, that it must necessarily be governed by the decision in that case. The statute requires the notice to state the time, place and cause of the injury. The notice in this case states the place to be “ the sidewalk on Pleasant Street.” Pleasant Street is stated in the bill of exceptions *116to be plie of the principal streets of the city, and is about two miles in length. To say that the defect, whether it be gas pipe, or excavation, or obstruction, is in Pleasant Street, is not, within the meaning of the statute, a statement of the place; and the presiding judge should have so ruled.

Exceptions sustained.